Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 4, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00954-CV


 TEXAS CONSTRUCTION SPECIALISTS, L.L.C. AND MARK YOUNG,
                       Appellants

                                       V.

               NAEGELI TRANSPORTATION, INC., Appellee

              On Appeal from County Civil Court at Law No. 2
                           Harris County, Texas
                     Trial Court Cause No. 1126375


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed August 26, 2019. On January 21,
2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.